DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 2/02/2022 and 3/22/2022 have been considered by the examiner and made of record in the application file.

Priority
4.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Objections        
5.    Claim 1 is objected because of the following informalities:
         Claim 1, line 4, ”at least part of the memory chips” should be amended to “the at least part of the memory chips” in order to correct antecedent basis for this limitation in the claim (referred to “at least part of the memory chips” on line 3 of the claim).

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achtenberg et al. (U.S. Patent Application Publication 2018/0293029, hereinafter “Achtenberg”).
        Regarding independent claim 1, Achtenberg discloses a semiconductor device, comprising a plurality of memory chips and a temperature detection circuit, wherein the temperature detection circuit comprises: a plurality of temperature detectors disposed on at least part of the memory chips to detect temperatures of at least part of the memory chips; and a processor, wherein the plurality of temperature detectors share the processor with each other, and the processor is configured to process a signal of at least one of the temperature detectors  (Figs. 1A, 8 and accompanying texts, a semiconductor device 100 in Fig. 1A, comprising a plurality of memory dies 1 to n of Fig. 8 which included in a memory device 103 of Figs. 1A and 8, and a temperature detection circuit, e.g., temperature sensor 112 of Fig. 1A, wherein the temperature sensor 112 comprises: a plurality of temperature sensors 1 to n of Fig. 8 disposed on at least part of the memory dies 1 to n to detect temperatures of at least part of the memory dies 1 to n; and a processor which included in an access device 180 of Fig. 1A, wherein the plurality of temperature sensors 1 to n share the processor with each other, and the processor is configured to process a signal of at least one of the temperature sensors 1 to n of Fig. 8).
        Regarding dependent claim 13, Achtenberg discloses the semiconductor device of claim 1, wherein the temperature detectors correspond to the memory chips one to one, and each of the memory chips is provided with one of the temperature detectors (Fig. 8 and accompanying texts, the temperature sensors 1 to n of Fig. 8 correspond to the memory dies 1 to n one to one, and each of the memory dies 1 to n is provided with one of the temperature sensors 1 to n).
       
Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, in view of Kon et al. (U.S. Patent Application Publication 2006/0290366, hereinafter “Kon”).
          Regarding dependent claim 2, Achtenberg teaches all the limitations of claim 1 above except for wherein the processor comprises a plurality of switches, and the switches are electrically connected with the temperature detectors to select the temperature detector with a signal needing to be processed by the processor.
        Kon teaches a semiconductor device10 wherein the processor comprises a plurality of switches, and the switches are electrically connected with the temperature detectors to select the temperature detector with a signal needing to be processed by the processor (Figs. 1-3 and accompanying texts, a semiconductor device10 100 in Fig. 1 wherein the processor comprises a plurality of switches included in analog switch banks 1-3 of sensor selection circuitry 108 in Figs. 1-3, and the switches 1-24 are electrically connected with the temperature sensors 1 to 24 via signals Temp. Sen 1-24 to select the temperature sensor with a signal via bus 114 needing to be processed by the processor, e.g., control board 104 of Fig. 1).
        Since Achtenberg and Kon are both from the same field of semiconductor device, the purpose disclosed by Kon would have been recognized in the pertinent art of Achtenberg.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kon into the teaching of Achtenberg for the purpose of providing a semiconductor device having a sensor selection circuitry with switches coupled with temperature sensors to provide a fast stream of accurate temperature measurement outputs for monitoring multiple electronic devices under test (Kon, [0009]).
         Regarding dependent claim 3, the combination of Achtenberg and Kon teaches the semiconductor device of claim 2, wherein the switches correspond to the temperature detectors one to one (Kon, Figs. 1-3 and accompanying texts, the switches 1-24 in analog switch banks correspond to the temperature sensors 1-24 one to one via signals Temp. Sen 1-24).

13.     Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg and Kon, further in view of Jain et al. (U.S. Patent Application Publication 2006/0066384, hereinafter “Jain”).
          Regarding dependent claim 4, the combination of Achtenberg and Kon teaches all the limitations of claims 1 and 2 above except for wherein the processor comprises a fixed resistor, and wherein the fixed resistor has a first terminal electrically connected with a power source and a second terminal connected with the switches.
        Jain teaches a semiconductor device10 wherein the processor comprises a fixed resistor, and wherein the fixed resistor has a first terminal electrically connected with a power source and a second terminal connected with the switches (Fig. 1 and accompanying texts, a semiconductor device in Fig. 110 wherein a processor comprises a fixed resistor 128, and wherein the fixed resistor 128 has a first terminal electrically connected with a power source VDD and a second terminal connected with switches 126-1…126-n).
        Since Achtenberg, Kon and Jain are from the same field of semiconductor device, the purpose disclosed by Jain would have been recognized in the pertinent arts of Achtenberg and Kon.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Jain into the teachings of Achtenberg and Kon for the purpose of providing a semiconductor device having a thermal management system which has a thermal sensor coupled to a semiconductor die for sensing temperature of the die and generating an output representing a sensed temperature. A comparator compares a threshold voltage generated by an adjustable compensation circuit with a sensor output, thus preventing integrated circuits employed in the system from overheating and hence reducing cost and size of the system with less noise and power consumption, thereby improving performance of the thermal management system (Jain, Abstract).
 
14.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, Kon and Jain, further in view of Hwang (U.S. Patent Application Publication 2009/0085647, hereinafter “Hwang’647”).
          Regarding dependent claim 5, the combination of Achtenberg, Kon and Jain teaches all the limitations of claims 1, 2 and 4 above except for wherein the processor further comprises an Analog/Digital (A/D) conversion circuit, and wherein the A/D conversion circuit has an input terminal electrically connected with the second terminal of the fixed resistor and an output terminal configured to output digital signals, and the A/D conversion circuit is configured to convert analog signals of the second terminal of the fixed resistor into digital signals.
        Hwang’647 teaches a memory/storage apparatus wherein the processor further comprises an Analog/Digital (A/D) conversion circuit, and wherein the A/D conversion circuit has an input terminal electrically connected with the second terminal of the fixed resistor and an output terminal configured to output digital signals, and the A/D conversion circuit is configured to convert analog signals of the second terminal of the fixed resistor into digital signals (Figs. 1, 3. 4 and accompanying texts, an Analog/Digital (A/D) conversion circuit  ADC 130 in Figs. 1 and 3 has an input terminal electrically connected with a second terminal of a fixed resistor R in Fig. 3 and an output terminal configured to output digital signals, and the A/D conversion circuit ADC 130 is configured to convert analog signals of the second terminal of the fixed resistor R into digital signals, as shown in step S430 of Fig. 4, and para. [0061]).
        Since Achtenberg, Kon, Jain and Hwang’647 are from the same field of semiconductor device, the purpose disclosed by Hwang would have been recognized in the pertinent arts of Achtenberg, Kon and Jain.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hwang’647 into the teachings of Achtenberg, Kon and Jain for the purpose of providing a semiconductor device having a temperature measuring unit comprising an Analog/Digital (A/D) conversion circuit electrically connected with a fixed resistor of a temperature measuring unit to convert the temperature information from an analog signal into a digital signal, and transmits the digital signal regarding the temperature information to a memory control unit of the semiconductor device (Hwang, para. [0060]-[0061]).

15.     Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, Kon and Jain, further in view of Gardner et al. (U.S. Patent Application Publication 2021/0362492, hereinafter “Gardner”).
          Regarding dependent claim 11, the combination of Achtenberg, Kon and Jain teaches all the limitations of claims 1, 2 and 4 above except for wherein the temperature detectors are diodes, and positive terminals of the diodes are electrically connected with the switches and negative terminals of the diodes are electrically connected with a grounding terminal.
          Gardner teaches an apparatus wherein the temperature detectors are diodes, and positive terminals of the diodes are electrically connected with the switches and negative terminals of the diodes are electrically connected with a grounding terminal (Figs. 2A, 2B and accompanying texts, the temperature detectors in thermal sense modules 212a…212n  are diodes 236a, 236b, 238, and positive terminals of the diodes are electrically connected with the switches 220, 222, and negative terminals of the diodes are electrically connected with a grounding terminal, as shown in Fig. 2B).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Gardner into the teachings of Achtenberg, Kon and Jain for the purpose of providing a semiconductor device having a temperature sensing circuit comprising diodes connected with switches to overcome errors in measuring zonal temperatures which result from variation in offsets in per zone amplifiers and/or sense currents of the device (Gardner, para. [0010]).

16.     Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, Kon, Jain, Gardner, further in view of Hwang’647.
          Regarding dependent claim 12, the combination of Achtenberg, Kon, Jain and Gardner teaches all the limitations of claims 1, 2, 4 and 11 above except for wherein the processor further comprises an adjustable resistor, and the adjustable resistor has a first terminal electrically connected with the grounding terminal and a second terminal electrically connected with the second terminal of the fixed resistor.
        Hwang’647 teaches an apparatus10 wherein the processor further comprises an adjustable resistor, and the adjustable resistor has a first terminal electrically connected with the grounding terminal and a second terminal electrically connected with the second terminal of the fixed resistor (Fig. 3 and accompanying texts, an adjustable resistor, e.g., thermistor resistance 145 in Fig. 3, has a first terminal electrically connected with a grounding terminal and a second terminal electrically connected with a second terminal of a fixed resistor R).
       Since Achtenberg, Kon, Jain, Gardner and Hwang’647 are from the same field of semiconductor device, the purpose disclosed by Hwang’647 would have been recognized in the pertinent arts of Achtenberg, Kon and Jain.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hwang’647 into the teachings of Achtenberg, Kon, Jain and Gardner for the purpose of providing a semiconductor device having  a temperature measuring unit comprising an adjustable resistor connected with a fixed resistor to measure current temperature during operation and transmit information on the measured temperature to the device (Hwang, para. [0060]). 

17.     Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, in view of Hwang et al. (U.S. Patent Application Publication 2016/0133314, hereinafter “Hwang’314”).
          Regarding dependent claim 14, Achtenberg teaches all the limitations of claim 1 above. Achtenberg further teaches the temperature detection circuit are electrically connected with the controller (Figs. 1A, 8 and accompanying texts, the semiconductor device 100 of Fig. 1A further comprises a controller 120, and the memory dies 1 to n of the memory device 103 and the temperature sensor 112 in Figs. 1A, 8 are electrically connected with the controller 120). 
       Achtenberg does not specifically teach wherein the semiconductor device further comprises a control chip, and the memory chips are electrically connected with the control chip.
       Hwang’314 teaches a semiconductor device comprises a control chip, and the memory chips are electrically connected with the control chip (Fig. 20 and accompanying texts, a semiconductor device 40 in Fig. 20 comprises a memory controller chip 410, and memory devices 450, 420 are electrically connected with the memory controller chip 410, para. [0145]-[0146).
        Since Achtenberg and Hwang’314 are from the same field of semiconductor device, the purpose disclosed by Hwang’314 would have been recognized in the pertinent art of Achtenberg.      
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hwang’314 into the teaching of Achtenberg for the purpose of providing a semiconductor device having a stack of memory devices electrically connected with a memory controller chip to increase device density and enhance performance.
           Regarding dependent claim 15, the combination of Achtenberg and Hwang’314 teaches the semiconductor device of claim 14, wherein the processor is disposed on the control chip or disposed on one of the memory chips (Hwang’314, Figs. 20, 26 and accompanying texts, a processor 1110 is disposed on a control chip which also included a memory controller 1111).    
          Regarding dependent claim 16, the combination of Achtenberg and Hwang’314 teaches the semiconductor device of claim 14, wherein the plurality of memory chips are sequentially stacked upward on the control chip (Hwang’314, Fig. 20 and accompanying texts, the plurality of memory devices 450, 420 are sequentially stacked upward on the memory controller chip 410).  
         Regarding dependent claim 17, the combination of Achtenberg and Hwang’314 teaches  the semiconductor device of claim 14, wherein the semiconductor device further comprises a circuit substrate, a connecting line is provided in the circuit substrate, both the memory chip and the control chip are located on the circuit substrate, and the memory chip is connected with the control chip through the connecting line in the circuit substrate (Hwang’314, Figs. 20, 23, 24 and accompanying texts, a circuit substrate, para. [0068], [0161], a connecting line, e.g., channel 405 in Fig. 20 and through-silicon-vias (TSVs) in Figs. 23-24, is provided in the circuit substrate,  the memory chips 450, 420 and the controller chip 410 of Fig. 20 are located on the circuit substrate, para/ [0068]. and the memory chips 450, 420 are connected with the controller chip 410 through the connecting line, e.g., channel line 405 in Fig.20, in the circuit substrate, para. [0068], [00145], [0146]).
          
18.     Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Achtenberg, in view of Huh (U.S. Patent Application Publication 2020/0333194, hereinafter “Huh”).
          Regarding dependent claim 20, Achtenberg teaches all the limitations of claim 1 above except for wherein the temperature detector shares a same grounding terminal with the memory chip.
        Huh teaches an apparatus10 wherein the temperature detector shares a same grounding terminal with the memory chip (Figs. 1, 2 and accompanying texts, a temperature sensor 200 shares a same grounding terminal G with a memory unit 500).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Huh into the teaching of Achtenberg for the purpose of providing an apparatus having a temperature sensor shares a same grounding terminal with a memory chip so as to reduce number of lines and size of the connector connecting between the temperature sensor and the memory chip.

Allowable Subject Matter
18.     Claims 6-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
19.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827